 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10
     MARVIN LINARES,               ) Case No. CV 17-6480-CAS (JPR)
11                                 )
                     Petitioner,   )
12                                 ) ORDER ACCEPTING FINDINGS AND
                v.                 ) RECOMMENDATIONS OF U.S.
13                                 ) MAGISTRATE JUDGE
     RAYMOND MADDEN, Warden,       )
14                                 )
                     Respondent.   )
15                                 )
16       Pursuant to 28 U.S.C. § 636, the Court has reviewed the
17 Petition, records on file, and Report and Recommendation of U.S.
18 Magistrate Judge. No objections to the Report and Recommendation
19 have been filed. The Court accepts the findings and
20 recommendations of the Magistrate Judge.
21       IT THEREFORE IS ORDERED that the Petition be dismissed as
22 untimely and Judgment be entered dismissing this action.
23
24 DATED: October 2, 2018
25                                 CHRISTINA A. SNYDER
                                   U.S. DISTRICT JUDGE
26
27
28
